DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–5 are pending and are the subject of this Office Action.
Claim Objections
Claim 1 recites two instances of “and” within the limitation “and a plurality of blocking units are provided for restraining each magnet in the carry base, and”. It may improve readability to remove the first “and” in this limitation. Correction here optional and left solely to Applicant’s discretion.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“housing unit”—as recited in at least claims 1–3;
“guiding end”—as recited in at least claim 1;
“blocking unit”—as recited in at least claim 1;
“magnetic conducting zone unit”—as recited in at least claims 1–5; and
“covering unit”—as recited in at least claims 2 and 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Housing unit
The structural features for the housing unit appears to correspond to reference characters 3 and 3’ of the instant application. (Spec. ¶ 21; FIGs. 1, 2, 4, 7, 9, 14.) In connection with these findings, the claim limitation “housing unit” is being interpreted as covering: Applicant’s disclosed housing unit and equivalents thereof.
Guiding end
The structural features for the guiding end appear to correspond to reference character 15 of the instant application. (Spec. ¶ 21; FIGs. 1, 3, 5.) In connection with these findings, the claim limitation “guiding end” is being interpreted as covering: Applicant’s disclosed guiding end and equivalents thereof.
Blocking unit
The structural features for the blocking unit appears to correspond to reference character 13. (Spec. see, e.g., FIGs. 1, 2.) In connection with these findings, the claim limitation “blocking unit” is being interpreted as covering: Applicant’s disclosed blocking unit and equivalents thereof.
Magnetic conducting zone unit
The structural features for the magnetic conducting zone unit appears to correspond to reference character 2. (Spec. see, e.g., FIGs. 1, 5.) In connection with these findings, the claim limitation “magnetic conducting zone unit” is being interpreted as covering: Applicant’s disclosed magnetic conducting zone unit and equivalents thereof.
Covering unit
The structural features for the covering unit appears to correspond to reference characters 4 and 4’. (Spec. see, e.g., FIGs. 2, 3.) In connection with these findings, the claim limitation “covering unit” is being interpreted as covering: Applicant’s disclosed covering unit and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “millimeters”. When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation—or evidence that “m/m” is commonly accepted as referring to millimeters—it is humbly requested that such support be pointed out. Dependent claims 2–5 are also rejected under 35 U.S.C. 112(a): based on their dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “[a] magnetization purifying device for air and water, including a housing unit and a carry base, wherein each periphery of the carry base is formed with a recessed part”. Here, the limitation “periphery” is interpreted to be an edge. With this in mind, it is respectfully submitted that it is unclear whether or not this limitation is actually requiring that each edge of the carry base is formed with a recessed part. (See, e.g., Figure 3 of the instant application, wherein only a portion of the peripheries have a recessed part). 
The instant claim recites the limitation “corresponding states”. The Specification does not appear to define this term and it is unclear what subject matter was intended to be covered with this limitation.
For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 (claims 2–5) are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 2 and 3 recite the limitation “the periphery”. However, claim 1 describes multiple peripheries (e.g., via the recitation of “each periphery”). Thus, as it applies to the recitation of “the periphery”, it is unclear which periphery is being referred to.
Response to Remarks2
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed March 23, 2020 (“Spec.”)
        2 Remarks filed June 3, 2022.